Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 07 October 2020, has been entered and the Remarks therein, filed 21 December 2020, are fully considered here.

Status of Claims
Claims 35, 39-44, 46 and 63-68 are pending.
	Claims 35, 39-44, 46 and 63-68 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2016/050694, 01/14/2016, which claims benefit of 62/103,201, 01/14/2015.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 35, 39-43, 46 and 63-68 are rejected under 35 U.S.C. §103 as being unpatentable over Chow et al. (U.S. Patent Application Publication No. 2012/0171166 .
[All references cited in the Non-Final Office Action mailed 07 October 2020.]

Chow et al. addresses some of the limitations of claim 35, and the limitations of claims 39, 40, 41, 46 and 65.
Regarding claim 35, Chow et al. shows human milk fortifiers, preterm and term infant formulas comprising human milk oligosaccharides (HMOs) that can stimulate enteric nerve cells in the gastrointestinal tract, thereby treating and/or preventing numerous gastrointestinal-related conditions and diseases, and promoting intestinal barrier integrity (pg. 1, para. [0002]). The method comprises administering to the infant a synthetic pediatric formula comprising a probiotic, and selected HMOs (pg. 1, para. [0008]). Non-limiting examples of probiotic strains for use in the nutritional compositions herein include the genus Lactobacillus, in turn, including L. reuteri (pg. 9, para. [0089] [A method of treating an infant having a condition benefitting from the administration of Lactobacillus reuteri, administering a therapeutically effective amount of Lactobacillus reuteri, thereby treating the condition]). 
The nutritional compositions include water minerals potassium citrate and sodium citrate (pg. 12, para. [0127] [a composition comprising citrate, an aqueous solution]).
The term ‘nutritional powder’ refers to nutritional compositions in flowable or scoopable form that can be reconstituted with water or another aqueous liquid prior to consumption, which includes spray dried powders (pg. 2, para. [0028]). 
L. reuteri, as recited in claim 35, the reference teaches that the compositions comprising the probiotic can be in the form of a powder.
Regarding claims 39 and 40, non-limiting examples of suitable carbohydrates for use in the nutritional compositions include lactose (pg. 11, para. [0114]). 
Regarding claim 41, the citrate to lactose ratio in an example of a spray dried nutritional powder is 1:45.6 [potassium citrate = 4.7kg; sodium citrate = 0.982kg; lactose = 259.0kg] (pg. 16, para. [0145] Ex. 16).
Regarding claims 46 and 65, the nutritional compositions provide a synergistic benefit to the end user, such as a synergistic benefit in improving feeding intolerance (pg. 6, para. [0075]). The nutritional compositions protect against necrotizing enterocolitis (NEC) and other disorders of prematurity (pg. 13, para. [0135] [premature infant, risk of developing NEC]). Not all infants are in a position to receive human breast milk (pg. 1, para. [0005] [incapable of breast feeding]).
In summary, Chow et al. teaches treating a premature infant having a condition, such as NEC, in which the infant has difficulty feeding orally, and who, therefore, can benefit from being administered a composition comprising Lactobacillus reuteri and citrate. 

Chow et al. does not show: 1) frozen or lyophilized Lactobacillus reuteri [Claim 35]; 2) Lactobacillus reuteri with faster activation following dormancy; the L. reuteri capable of being activated by citrate; having faster activation following dormancy [Claim 35]; 3) wherein the L. reuteri in the presence of citrate has faster activation rate L. reuteri in the absence of citrate and the faster activation rate is a faster increase in growth over the same time period [Claim 35]; 4) the concentration of citrate is about 0.01mg/ml to 10mg/ml [Claim 42]; 5) the concentration of citrate is about 0.01mg/ml to 2mg/ml [Claim 43]; 6) the increase in growth for the L. reuteri in the presence of citrate is 1% or greater than 1% to about 5% compared to the same L. reuteri in the absence of citrate when measured over the same time period [Claims 63 and 64]; 7) the increase in growth is determined by measuring cell number [Claim 66]; 8) the measuring of cell number is by optical density [Claim 67]; and 9) the optical density is measured at 600 nm [Claim 68].

Berger et al. addresses some of the limitations of claim 35, and the limitations of claims 42 and 43.
Berger et al. shows an activator for a lactic bacteria-based ferment, and the process of preparing products characterized by use of the activator (pg. 1, para. [0001]). The most frequently used lactic bacteria which are present in ferments are those belonging to the species including Lactobacillus (pg. 1, para. [0003] [nexus to Chow et al.] [Lactobacillus]). The activator also contains at least one alkaline metal or earth salt, including sodium- or potassium- citrate (pg. 2, para. [0036] [nexus to Chow et al.] [citrate]). The activator can be used in the pharmaceutical industry (pg. 2, para. [0026] [nexus to Chow et al.] [therapeutic treatment]).
Regarding claim 35, the use of the activator activates a lactic bacteria-based ferment prior to or during direct seeding into a medium to be treated (pg. 1, para. [0018]). In one exampled embodiment, a ferment comprising four strains of lactic Lactobacillus strains, was rehydrated and activated by means of the activator (pg. 7, para. [0159] thru [0160] [Lactobacillus strains with faster activation following dormancy, citrate is added to the Lactobacillus strains after lyophilization and during reconstitution in aqueous solution, prior to administration]).
It is possible to envisage the activator as being formulated in a lyophilized or frozen form (pg. 2, para. [0050]). Preparation of a concentrated ferment involves mixing an activator with lyophilized (lactic acid) ferment, as a dry mixture (pg. 6, para. [0144] [frozen or lyophilized Lactobacillus]).
The dry mixture may be reconstituted in water (pg. 6, para. [0144] [lyophilized Lactobacillus having been reconstituted in aqueous solution]).
Regarding claims 42 and 43, the various components of the mixture, specifically, composition A, are given in Table 1, which includes ammonia iron citrate at 1.6g (pg. 6, column 1, cont. para. [0142]). The activator described in Table 1 is mixed with 50g lyophilized ferment in 870g sterile water. In this way, 1 liter is obtained of a solution containing 50g lyophilized ferment (pg. 6, para. [0144] [1.6g/1L = 1.6g/1000ml = 0.0016gr/ml = 1.6mg/ml]).
In summary, Berger et al. shows an activator composition that contains citrate and which can activate lactic acid bacteria, including Lactobacillus. The activator can be combined with a lyophilized form of said bacteria before its reconstitution as an aqueous solution. That is, the activator is instrumental in bringing the dried bacteria out of a dormant state.

Lactobacillus strains, by way of addressing the limitations of claim 35.
	Regarding claim 35, Branen et al. teaches that citrate is known to stimulate growth or diacetyl production or both of several lactic acid bacteria (pg. 593, column 1, para. 1). Addition of sodium citrate to broth medium resulted in significant stimulation to the growth of Lactobacillus casei (pg. 593, column 1, Abstract [activated by citrate] [nexus to Chow et al. and Berger et al.] [Lactobacillus spp]).
	Further regarding claim 35 and regarding claims 63 and 64, CaCl2 and MgSO4 were added at various levels to broth with and without added citrate (Fig. 2) (pg. 594, column 2, lines 1-5). Figure 2 shows that at 24 hrs the growth of L. casei, as measured by dry cell weight (µg/ml), was about 20µg/ml in medium containing CaCl2, but no citrate. With added citrate, the dry cell weight was about 100µg/ml (pg. 595, Fig. 2) [Claim 35] [the L. casei in the presence of citrate has faster activation rate when compared to the same L. casei in the absence of citrate and the faster activation rate is a faster increase in growth over the same period] [Claims 63 and 64] [increase in growth is 1% or greater in the presence of citrate]).

Mortera et al. addresses the limitations of claims 66, 67 and 68, and provides further motivation for expecting that citrate, in the compositions shown by Chow et al. and Berger et al., is responsible for the activation/growth of the Lactobacillus strains, by way of addressing the limitations of claim 35.
Lactobacillus casei ATCC 334 were grown in modified MRS medium (mMRS) supplemented with 30mM citrate and/or 10mM Ca2+ (pg. 4604, column 2, para. 4). Data show that, when in addition to glucose and Ca2+, citrate was included, additional improvement of growth was observed, yielding even higher biomass (Fig. 4B and 4C) (pg. 4606, column 2, para. 1 and pg. 4608, Fig. 4B and 4C).
Regarding claims 66, 67 and 68, the data presented in Figure 4B and 4C show that cell number was determined by optical density at OD660 (pg. 4608, Fig. 4B and 4C).
In addition, the data in Figure 4B and 4C show that cell number was increased 1% or greater when citrate was added (pg. 4608, Fig. 4B and 4C [nexus to Branen et al.] [increase in L. casei biomass with citrate supplementation]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating a premature infant having a condition, such as NEC, who would benefit from the administration of Lactobacillus reuteri and citrate in a composition, as shown by Chow et al., by incorporating citrate as an activator of L. reuteri, and administering a composition reconstituted from frozen or lyophilized L. reuteri [Claim 35], with a reasonable expectation of success, because Berger et al. shows a composition comprising citrate that can be incorporated into an activator and then into a lyophilized ferment product of Lactobacillus strains, which are shown by Chow et al., so as to improve the growth of the probiotic strains out of a dormant state (MPEP 2143 (I)(A,G)).

It would have been further obvious to have determined that citrate was responsible for the activation/growth of Lactobacillus reuteri [Claim 35], and that the increase in growth in the presence of citrate is 1% or greater than 1% to about 5% [Claims 63 and 64], as shown by Branen et al. and Mortera et al., with a reasonable expectation of success, because Branen et al. teaches that the growth of Lactobacillus casei is stimulated specifically by citrate supplementation, and that an increase in 1% or greater than 1% to about 5% can be achieved when determining the increase by dry cell weight, and Chow et al. and Berger et al. employ a composition containing citrate to propagate L. reuteri (MPEP 2143 (I)(A,G)). In addition, one of ordinary skill in the art would understand that the citrate-induction of activation/growth in L. casei, as shown by Branen et al. and Mortera et al. (see below), would also be observed in L. reuteri, because Chow et al. teaches that non-limiting examples of probiotic strains that can be used in the described nutritional compositions, include number Lactobacillus spp, such as L. casei spp and L. reuteri (pg. 9, para. [0089]) (MPEP 2143 (I)(A,G)). In addition, it is known in the prior art that citrate stimulates the growth of lactic acid bacteria (Branen L. reuteri strain has the specific ability to use citrate as an energy source, because the strain harbors a citrate lyase complex (pg. 3, column 2, para. 2).
It would have been further obvious to have determined that citrate was responsible for the activation/growth of Lactobacillus reuteri [Claim 35], and to have determined the increase in growth by measuring cell number using optical density at OD600nm [Claims 66, 67 and 68], as shown by Mortera et al., with a reasonable expectation of success, because Mortera et al. teaches that the growth of Lactobacillus casei is stimulated specifically by citrate supplementation, and that the increase in growth is measured by cell number using optical density at OD660nm, and Chow et al. and Berger et al. employ a composition containing citrate to propagate L. reuteri (MPEP 2143 (I)(A,G)). It would be obvious to substitute the wavelength setting of OD660nm, as used by Mortera et al., with a wavelength setting of OD600nm, barring a showing of criticality for the specific limitation, because OD600nm is the standard wavelength used for determining microbial cell number; e.g., Chow et al. shows cell number determination using OD600nm (e.g., Fig. 5A and 5B) (MPEP 2143 (I)(A,G) and MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Branen et al. suggests that the results of the described study suggests the beneficial use of citrate to accelerate fermentations (pg. 593, column 1, Abstract). Therefore, when including L. reuteri in a therapeutic treatment (or prophylaxis) for a serious infantile disease, such as NEC, one would be motivated to L. reuteri bacterium, thereby improving the efficacy of said therapeutic composition, as a treatment or prophylactic composition.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 44 is rejected under 35 U.S.C. §103 as being unpatentable over Chow et al. in view of Berger et al., Branen et al., and Mortera et al., as applied to claims 35, 39-43, 46 and 63-68 above, and further in view of Hunter et al. ((2012) BMC Pediatrics 12(142): 1-6).
[Hunter et al. cited in the Non-Final Office Action mailed 07 October 2020.]

Chow et al. in view of Berger et al., Branen et al., and Mortera et al., as applied to claims 35, 39-43, 46 and 63-68 above, do not show: 1) the L. reuteri strain is Lactobacillus reuteri DSM 17938 [Claim 44].

Hunter et al. addresses the limitations of claim 44, and provides further motivation for treating and/or reducing the risk of necrotizing enterocolitis (NEC) by administering to a premature or neonatal infant L. reuteri, as shown by Chow et al., by way of addressing the limitations of claims 35, 46 and 65.
Regarding claim 44, Hunter et al. shows a study which examines the impact of routine use of a probiotic, Lactobacillus reuteri DSM 17938 (BioGaia®) on the rate of L. reuteri to premature infant, NEC]).
Hunter et al. shows a study which focuses on extremely low birth weight (ELBW) neonates born ≤1,000 grams, which is the highest at-risk group for NEC. Medical records for all neonates in the NICU (neonatal intensive care unit) studied are routinely maintained in a unit-specific standardized database, NICU3® (pg. 2, column 2, lines 2-8). The probiotic L. reuteri DSM 17938 was initially selected because of the relative ease of administration through nasogastric tubes without clogging the tube (pg. 2, column 1, para. 1). According to the manufacturer of BioGaia®, the recommended daily dose is five drops (approximately 0.18 mL). With regard to the preterm neonates studied in the described study, 0.1 mL was administered as the standard dose. Products (other than BioGaia®) that were examined in vitro, routinely clogged the orogastric tubes used in the described neonates, and this was not encountered with BioGaia® (pg. 2, column 2, last para. thru pg. 3, column 1, line 1 thru para. 2 [nexus to Chow et al.] [infants incapable of breast feeding, infant has difficulty feeding orally, infant is restricted for medical reasons]).
The dramatic improvement following introduction of L. reuteri, lowered NEC rates below those seen in any NICU reports (pg. 4, column 2, lines 9-11 [nexus to Chow et al.] [treating a neonate, a premature infant or an infant having a condition benefiting from the administration of Lactobacillus reuteri]).
In summary, Hunter et al. shows a study in which neonatal infants housed in a NICU who were at-risk for NEC, were treated with only Lactobacillus reuteri DSM L. reuteri dramatically lowered NEC rates.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating a premature infant having a condition, such as NEC, who would benefit from the administration of Lactobacillus reuteri and citrate in a composition, as shown by Chow et al. in view of Berger et al., Branen et al., and Mortera et al., as applied to claims 35, 39-43, 46 and 63-68 above, by substituting the L. reuteri, shown by Chow et al., with the Lactobacillus reuteri DSM 17938 [Claim 44], as shown by Hunter et al., with a reasonable expectation of success, because Hunter et al. shows the use of L. reuteri DSM 17938 to treat premature infants via a nasogastric tube who are in danger of becoming afflicted with NEC, due to their inability to feed orally, and Chow et al. shows treating NEC by administering a composition comprising L. reuteri and citrate (MPEP 2143 (I)(A,G). In addition, Hunter et al. shows details of the study which shows that the incidence of necrotizing enterocolitis (NEC) was reduced when strain Lactobacillus reuteri DSM 17938 (MPEP 2143 (I)(A,C,D,G)).
It would be obvious and one would be motivated to add citrate to the composition containing Lactobacillus reuteri, because the references of Berger et al., Branen et al., and Mortera et al., all teach that citrate, when added to a medium or composition containing a lactic acid bacterium, such as Lactobacillus casei, promotes or activates the growth of said bacterium. That is, one would be motivated to supplement a L. reuteri with a compound that promotes its growth, such as citrate, thereby improving the therapeutic efficacy of said composition.
One of ordinary skill in the art would have been motivated to have made that modification, because Hunter et al. teaches that starting in 2009, a probiotic in the form of L. reuteri, available under the trade name BioGaia®, was administered to preterm neonates. Beginning in July 2009, L. reuteri was administered to neonates once they crossed an empiric threshold for risk of developing NEC. In 2010, this practice was changed to empirically give BioGaia® to all neonates born ≤1,500 grams, almost exclusively within the first week of life, and continuing administration until hospital discharge, as NEC can occur in this population as late as 40 weeks post-conception age (pg. 2, column 2, para. 3). That is, there is a history for safely administering L. reuteri DSM 17938 (BioGaia®) to preterm neonates. Therefore, one would be motivated to administer this particular strain of L. reuteri to preterm neonates in danger of developing necrotizing enterocolitis (NEC) because of this history of safety, and, in view of Hunter et al., its efficacy in reducing the occurrence of NEC in this population of infants.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 5-9, filed 21 December 2020, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.


Applicant remarks (pp. 5-7) that Chow, Berger, Branen and Mortem, alone or in any combination, fail to teach or suggest that a L. reuteri in the presence of citrate would have a faster activation rate when compared to the same L. reuteri in the absence of citrate as claimed herein. Provided concurrently herewith is a Declaration pursuant to 37 C.F.R. 1.132 of Dr. Eamonn Connolly in which three graphs are provided that present the original data in a different manner to show more clearly the fact that the present invention provides faster activation rate for a reconstituted live Lactobacillus reuteri following dormancy. As shown in Fig. A, Fig. B, and Fig. C, at all inoculation volumes, the bacteria in the presence of citrate has a faster activation rate (faster growth rate) than without citrate as measured by OD600. As Dr. Connolly has stated, this effect of citrate is not taught or suggested by any combination of Chow, Berger, Branen and Mortera.
However, in response to Applicant, the secondary reference of Branen et al. shows experimental data in which a lactobacillus microorganism (Lactobacillus casei) is propagated in the presence of divalent salts (i.e., CaCl2 and MgSO4) with and without citrate vs citrate alone from time zero through 48 hours (pg. 594, column 1, last para. thru column 2 and pg. 595, Fig. 2). The data show that L. casei grew more quickly in medium containing citrate salts than the salts alone. The secondary reference of Mortera et al. shows a study in which resting cells of L. casei were grown in medium supplemented or not with 30mM citrate (pg. 4604, column 2, para. 4). That is, both Lactobacillus bacteria in a lag or resting or dormant phase grow faster from time zero, and sustain a faster growth rate (exemplified by accumulation of dry cell mass at specific time points) than controls that do not contain citrate. In addition, Applicant’s Declaration Figs. A thru C, show a lag phase that would be observed when bacteria are subcultured (as shown by Branen et al.) or in a resting phase (as shown by Mortera et al.). In addition, Applicant has not defined the period of time following dormancy which shows citrate-promoted activation which distinguishes the language of claim 35 from the prior art.
Applicant remarks (pg. 7) that the "activity" that the secondary reference of Berger is directed to is the "acidifying activity" of lactic acid bacteria. Specifically, Berger defines the activity that they are trying to activate, re-activate, restore, or retain as the "acidifying property" or "acidification properties" (see at least, paragraphs 0011, 0012, 0045, 0106, 0113, Example 2). Paragraph 0106 specifically states "In the case of the present invention, the acidifying activity has been kept as a criterion for characterizing the activity of the bacteria." (emphasis added). Moreover, Berger specifically teaches that the bacterial population that is activated remains "stable" (Paragraphs 0153, 0158, and 0163).
However, in response to Applicant, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Berger et al. shows the rehydration of Lactobacillus delbrueckii bulgaris, the rehydrated strains after storage are tested for not only their stability but also their productivity compared to strains that have not been activated (pg. 7, para. [0158]). After various storage times, the bacterial strains are measured by means of CINAC, which includes supplying curves showing various stages of growth, re-adaptation phase, acceleration, exponential phase etc (pg. 5, para. [0129] thru [0130]). Although the growth curves are not specifically shown, it is evident that the reference/control strain did not grow, while the “activated” strains reached a population of 2x1010 cfu/ufc after 1hr, which remained stable through a 24hr period (pg. 7, para. [0158], Table IV). On the other hand, the language of claim 35 does not expressly state that the phenomenon of “activation” is related to observable growth. 
Applicant remarks (pp. 7-8) that Branen studies only L. casei and fails to teach or suggest that L. reuteri is among these "several lactic acid bacteria" nor does Branen teach or suggest use of citrate could be used to achieve a faster activation following dormancy of any species. Significantly, Branen discloses that citrate actually inhibits the initial growth of L. casei. The growth stimulation reported in Branen was observed only after 48 hours (Branen, see at least page 594, first and second full paragraphs, and Figure 2). Thus, the disclosure of Branen is contrary to the presently claimed invention. 
However, in response to Applicant, Branen et al. is discussed above in the context of showing a bacterial culture milieu that is analogous to the concept of dormancy, with regard to measuring Lactobacillus casei growth with and without citrate compounds after cells are subcultured, creating a lag phase characterized by lack of bacterial growth, which is also shown in data presented by the Inventor in the Affidavit. Although Lactobacillus reuteri is not shown by Branen et al., one of ordinary skill in the art would have the reasonable expectation that all species in the genus of Lactobacillus would have essentially the same biochemical and/or biophysical properties. There is one experiment in which citrate (as citric acid, perhaps; i.e., not in the form of a citrate salt) appears to decrease cell growth initially, before that trend is eventually reversed (pg. 595, Fig. 2). However, the citrate salts in the same figure do not show such a decreasing trend from time zero. It is noted that Applicant only uses trisodium citrate dihydrate in the lyophilization medium (i.e., a citrate salt) (originally-filed specification, pg. 25, Table 2 thru pg. 25, cont. Table 2). In addition, it is noted that in Applicant’s experiments shown in the Affidavit, the growth of L. reuteri in the presence of citrate either decreases or remains the same for a time before active growth is measurable via OD600 (Declaration, pp. 2-3, Figs. A thru C). The level of inactive (positive) growth is only differentiated by the inoculation volume. That is, Applicant’s work shows a decrease or lag in cell growth immediately after reconstitution into a solution and inoculation into (presumably) a growth medium, whereas the decreased growth of L. casei, shown by Branen et al., is only under the experimental conditions in which citrate (as citric acid, perhaps; i.e., not in the form of a citrate salt) is used.
Applicant remarks (pg. 8) that Mortera discloses the growth of a specific Lactobacillus casei bacterial strain by altering the addition and combinations of glucose, Ca2+ and citrate. This specific combination of components yields a higher biomass. However, a higher biomass is not equivalent to faster activation following dormancy - a faster increase in growth over the same time period following dormancy.
However, in response to Applicant, the reference of Mortera et al. is addressed above. In addition, Applicant is using the measurement of biomass accumulation (via OD600 measurement) by showing that at any particular time point after cells are reconstituted in medium, there is a difference in measurable cell mass at different time points between L. reuteri exposed to citrate vs L. reuteri not exposed to citrate. That is, Applicant uses ‘higher biomass’ in determining that L. reuteri is exhibiting faster activation’. Again, it is not clear, with regard to the subject matter described in claim 35, what is meant by ‘faster activation’ of cells, and a broadest reasonable interpretation of the term would include any prior art which describes measurement of Lactobacillus bacteria by any ‘activating’ criterion, whether it be retention of specific biochemical properties (such as, acidification properties) or growth rate.
Applicant remarks (pp. 8-9) that claim 44 is patentable over Chow, Berger, Branen and Mortem. Further Hunter fails to overcome the deficiencies of Chow, Berger, Branen and Mortem. Hunter discloses the specific strain recited in claim 44, but fails to teach or suggest a method of treating a neonate, a premature infant, or an infant having a condition benefiting from the administration of reconstituted live Lactobacillus reuteri 
However, in response to Applicant, Hunter et al. was cited to address the limitations of claim 44, which specifies a specific (deposited) strain of Lactobacillus reuteri.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/           Examiner, Art Unit 1651                                                                                                                                                                                             
/LYNN Y FAN/           Primary Examiner, Art Unit 1651